DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 02/03/2020.
Claims 1-23 are pending of which claims 1, 10 and 17 are the base independent claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/03/2020 is being considered by the examiner.
Claim Objections
Claim(s) 17 are objected to because of the following informalities:
Claim 17 recites the limitation “convergence of a soft bit-flipping decoder” in lines 2-3. A review of the specification does not appear to include such limitation and even the term “decoder” does not mention anywhere in the specification. Thus, if that was included as a mistake, Examiner suggests to remove it and if not, please, provide clear support in the specification either via paragraph(s) and/or drawing. 

Appropriate correction is required.
TH Considerations
7.	Claim limitation “instructions for logically separating, in a mass storage device of an in-flight entertainment connectivity (IFEC) system, a first storage segment of the mass storage device from a second storage segment of the mass storage device; instructions for retrieving, from the first storage segment, at least one avionics software, wherein the first storage segment is a secure storage segment configured to store the at least one avionics software, and wherein the second storage segment is configured to store media content; and instructions for loading, using a wireless network converter coupled to a wired legacy port, the at least one avionics software onto a target avionics system” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “ instructions for …instructions…instructions for…” coupled with functional language “ logically separating, in a mass storage device of an in-flight entertainment connectivity (IFEC) system,… retrieving, from the first storage segment, at least one avionics software… and loading, using a wireless network converter coupled to a wired legacy port, the at least one avionics software onto a target avionics system” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
17 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

instructions for logically separating, in a mass storage device of an in-flight entertainment connectivity (IFEC) system, a first storage segment of the mass storage device from a second storage segment of the mass storage device(see fig.6, 610, see para.0062, Some of the embodiments described herein are described in the general context of methods or processes, which may be implemented in one embodiment by a computer program product, embodied in a computer-readable medium, including computer-executable instructions, such as program code, executed by computers in networked environments. A computer-readable medium may include removable and non-removable storage devices including, but not limited to, Read Only Memory (ROM), Random Access Memory (RAM), compact discs (CDs), digital versatile discs (DVD), etc. Therefore, the computer-readable media can include a non-transitory storage media. Generally, program modules may include routines, programs, objects, components, data structures, etc. that perform particular tasks or implement particular abstract data types. Computer- or processor-executable instructions, associated data structures, and program modules represent examples of program code for executing steps of the methods disclosed herein. The particular sequence of such executable instructions or associated data structures represents examples of corresponding acts for implementing the functions described in such steps or processes);
instructions for retrieving, from the first storage segment, at least one avionics software(see fig.6, 620, see para.0062, Some of the embodiments described herein are described in the general context of methods or processes, which may be implemented in one embodiment by a computer program product, embodied in a computer-readable medium, including computer-executable instructions, such as program code, executed by computers in networked environments. A computer-readable medium may include removable and non-removable storage devices including, but not limited to, Read Only Memory (ROM), Random Access Memory (RAM), compact discs (CDs), digital versatile discs (DVD), etc. Therefore, the computer-readable media can include a non-transitory storage media. Generally, program modules may include routines, programs, objects, components, data structures, etc. that perform particular tasks or implement particular abstract data types. Computer- or processor-executable instructions, associated data structures, and program modules represent examples of program code for executing steps of the methods disclosed herein. The particular sequence of such executable instructions or associated data structures represents examples of corresponding acts for implementing the functions described in such steps or processes), wherein the first storage segment is a secure storage segment configured to store the at least one avionics software, and wherein the second storage segment is configured to store media content; and instructions for loading, using a wireless network converter coupled to a wired legacy port, the at least one avionics software onto a target avionics system(see fig.6, 630, see para.0061-0062, Some of the embodiments described herein are described in the general context of methods or processes, which may be implemented in one embodiment by a computer program product, embodied in a computer-readable medium, including computer-executable instructions, such as program code, executed by computers in networked environments. A computer-readable medium may include removable and non-removable storage devices including, but not limited to, Read Only Memory (ROM), Random Access Memory (RAM), compact discs (CDs), digital versatile discs (DVD), etc. Therefore, the computer-readable media can include a non-transitory storage media. Generally, program modules may include routines, programs, objects, components, data structures, etc. that perform particular tasks or implement particular abstract data types. Computer- or processor-executable instructions, associated data structures, and program modules represent examples of program code for executing steps of the methods disclosed herein. The particular sequence of such executable instructions or associated data structures represents examples of corresponding acts for implementing the functions described in such steps or processes).
If applicant wishes to provide further explanation or dispute the examiner' s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avila et al (US 2019/0098506) in view of Mitchell et al (US 2020/0106481) and in view of Watson et al (US 2018/0027037).
 Regarding claim 1, Avila’506 discloses a method for improving dataloading in an airplane (see fig.1), comprising: 
retrieving, from an in-flight entertainment connectivity (IFEC) system, at least one avionics software(see para.0038, which discusses retrieving by downloading of airplane and maintenance data from avionics 102, see para.0040, which discusses retrieving by download operational and business data and loadable software, such as application software for business and/or flight operations loadable to personal device, thus retrieving avionics software, see fig.1, which shows flight crew connectivity 100 as IFEC including 104 and 102), wherein the IFEC system comprises a mass storage device comprising a first storage segment(see fig.4, which shows secure memory 440), wherein the first storage segment is a secure storage segment configured to store the at least one avionics software(see fig.4, which shows secure memory 440, see para.0040, which shows 440 provides for localized storage of operational data via secure digital card 235, see para.0033, which discuses applications software is provided from an operator at a remote location via the second secure wireless network 119 to upload flight operations software (e.g., such as updates to existing flight operations software) to one or more of the avionics equipment 102 LRUs, such as the Flight Management Computer (FMC), for example. In this regard, the flight operations software includes a unique identifier within the software header to identify the particular LRU associated with the software, and the software is either manually or automatically loaded into the LRU); and 
see fig.1, loading at 100 couple 113, where 100 convert wireless 103a and/or 119 to 113, see fig.2, which shows 113 including ARIN 429/717 wired legacy, see para.0016), the at least one avionics software onto a target avionics system (see para.0033, which discuses applications software is provided from an operator at a remote location via the second secure wireless network 119 to upload flight operations software (e.g., such as updates to existing flight operations software) to one or more of the avionics equipment 102 LRUs, such as the Flight Management Computer (FMC), for example. In this regard, the flight operations software includes a unique identifier within the software header to identify the particular LRU associated with the software, and the software is either manually or automatically loaded into the LRU, see para.0038 & see para.0040, which discusses upload of operational and busing data and loadable software).
Although Avila’506 discloses wherein the first storage segment is a secure storage segment configured to store the at least one avionics software(see fig.4, which shows secure memory 440, see para.0040, which shows 440 provides for localized storage of operational data via secure digital card 235, see para.0033, which discuses applications software is provided from an operator at a remote location via the second secure wireless network 119 to upload flight operations software (e.g., such as updates to existing flight operations software) to one or more of the avionics equipment 102 LRUs, such as the Flight Management Computer (FMC), for example. In this regard, the flight operations software includes a unique identifier within the software header to identify the particular LRU associated with the software, and the software is either manually or automatically loaded into the LRU), Avila’506 does not explicitly show the use of “mass storage device comprising a first storage segment and a second storage segment” as required by present claimed invention.  However, including “mass storage device comprising a first storage segment and a second storage segment” would have been obvious to one having ordinary skill in the art as evidenced by Mitchell’481.  
In the same field of endeavor, Mitchell’481 teaches the use of mass storage device comprising a first storage segment and a second storage segment (see fig.9, which shows storage devices including first storage memory 906 and second persistent storage 908, see para.0113, see para.0062, which discusses the application server 424 can transmit data to and receive data from the vehicle 120. For example, the application server 424 can provide software and/or firmware updates to components of the vehicle 120, such as cabin systems software, electronic flight bag (EFB), and avionics software. The application server 424, or a stand-alone application running on the application server 424, can also provide content, such as music, movies, games, and/or internet data such as cached web content for in-flight entertainment systems on an aircraft vehicle 120).
In view of the above, having the system of Avila’506 and then given the well-established teaching of Mitchell’481, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Avila’506 to include “mass storage device comprising a first storage segment and a second storage segment” as taught by Mitchell’481, since Mitchell’481 stated in para.0005+ that such a modification would provide an improved technology for quickly and accurately monitoring health statuses of BPL links, BPL modems, and other electrical and network components at a multi-use power interface in order to enhance reliability for both electrical power and high speed digital communications in harsh operating environments.
As discussed above, although the combination of Avila’506 and Mitchell’481 discloses mass storage device comprising a first storage segment and a second storage segment (Mitchell’481, see fig.9, which shows storage devices including first storage memory 906 and second persistent storage 908), wherein first storage segment is a secure storage segment configured to store the at see fig.4, which shows secure memory 440, see para.0040, which shows 440 provides for localized storage of operational data via secure digital card 235, see para.0033, which discuses applications software is provided from an operator at a remote location via the second secure wireless network 119 to upload flight operations software (e.g., such as updates to existing flight operations software) to one or more of the avionics equipment 102 LRUs, such as the Flight Management Computer (FMC), for example. In this regard, the flight operations software includes a unique identifier within the software header to identify the particular LRU associated with the software, and the software is either manually or automatically loaded into the LRU), the combination of Avila’506 and Mitchell’481 does not explicitly show the use of “the second storage segment is configured to store media content” as required by present claimed invention.  However, including “a second storage segment, and wherein the second storage segment is configured to store media content” would have been obvious to one having ordinary skill in the art as evidenced by Watson’037.  
In the same field of endeavor, Watson’037 teaches the use of a second storage segment (see fig.1, which shows storage 30), and wherein the second storage segment is configured to store media content (see para.0032, which discusses the data files of the multimedia content may be stored in a databased 30 associated the IFEC system 18, see para.0029, see para.0037).
In view of the above, having the combined system of Avila’506 and Mitchell’481 and then given the well-established teaching of Watson’037, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Avila’506 and Mitchell’481to include “a second storage segment, and wherein the second storage segment is configured to store media content” as taught by Watson’037, since Watson’037 stated in para.0012+ that such a modification would provide an improved content loader device to the in-flight entertainment system across a fleet of aircraft as well for mobile device based content loader for the in-flight entertainment system.
Regarding claims 2 and 13, Avila’506 discloses selecting the target avionics system based on mechanical control of a multi-position rotary switch (see fig.5 & see para.0041, which discusses a multi-position switch to choose between avionic switch position 542 and IFEC switch position 544…. avionic switch position 542 enable a link to aircraft avionics equipment 102, thus select target avionics, see fig.6, 605-611).
see para.0033, which discusses upload flight operation software to one or more of the avionic equipment…the flight operations software include a unique identifier as tag with the software header to identify the particular LRU associated with the software and the software is either manually or automatically loaded into the LRU, thus selecting based on unique identifier as tag) and electronic control of a multi-position rotary switch(see fig.5 & see pra.0041, fig.6 & para.0046-0051), wherein the electronic control is configured to bypass mechanical control of the multi-position rotary switch(see para.0033, which discusses upload flight operation software to one or more of the avionic equipment…the flight operations software include a unique identifier as tag with the software header to identify the particular LRU associated with the software and the software is either manually or automatically loaded into the LRU, thus bypass is done by having the software that is automatically loaded into the LRU, see fig.2, 219, 223, fig.5-6).
Regarding claims 8 and 12, as discussed above, although Avila’506 discloses the wired legacy port comprises an ARINC 429 or 717 (615A) dataload port (see fig.1 & see para.0016, connectivity system 100 communicates with the avionics 102 onboard aircraft 101 through wired legacy communication interface 113, preferably via a secure protocol  data bus such as ARIN 429 or  717 dataload port), Avila’506 does not explicitly show the use of “wherein the first storage segment is logically separated from the second storage segment” as required by present claimed invention.  However, including “wherein the first storage segment is logically separated from the second storage segment” would have been obvious to one having ordinary skill in the art as evidenced by Mitchell’481.  
In the same field of endeavor, Mitchell’481 teaches the use of wherein the first storage segment is logically separated from the second storage segment (see fig.9, which shows storage devices including first storage memory 906 is logically separated from second persistent storage 908).
In view of the above, having the system of Avila’506 and then given the well-established teaching of Mitchell’481, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Avila’506 to include “wherein the first storage segment is logically separated from the second storage segment” as taught by Mitchell’481, since Mitchell’481 stated in para.0005+ that such a modification would provide an improved technology for quickly and accurately monitoring health statuses of BPL links, BPL modems, and other electrical and network 
Regarding claim 9 and 16, Avila’506 discloses wherein the loading the at least one avionics software comprises the wireless network converter emulating a dataloading capability(see fig.1 & see para.0016, connectivity system 100 with wireless 103a and 119 communicates with the avionics 102 onboard aircraft 101 through wired legacy communication interface 113, preferably via a secure protocol  data bus such as ARIN 429 or 717 dataload port, thus wireless network converter 100 with wireless 103 emulating ARIN 429 or 717 dataload capability).
Regarding claim 10, Avila’506 discloses a device for improving dataloading in an airplane, comprising: a processor (see fig.2, which shows processor 201) and a memory (se fig.4, which shows 440) including instructions stored thereupon, wherein the instructions upon execution by the processor cause the processor (see para.0064-0055) to: 
retrieve, from an in-flight entertainment connectivity (IFEC) system, at least one avionics software(see para.0038, which discusses retrieving by downloading of airplane and maintenance data from avionics 102, see para.0040, which discusses retrieving by download operational and business data and loadable software, such as application software for business and/or flight operations loadable to personal device, thus retrieving avionics software, see fig.1, which shows flight crew connectivity 100 as IFEC including 104 and 102), wherein a first storage segment (of the plurality of storage segments) is a secure storage segment configured to store the at least one avionics software(see fig.4, which shows secure memory 440, see para.0040, which shows 440 provides for localized storage of operational data via secure digital card 235, see para.0033, which discuses applications software is provided from an operator at a remote location via the second secure wireless network 119 to upload flight operations software (e.g., such as updates to existing flight operations software) to one or more of the avionics equipment 102 LRUs, such as the Flight Management Computer (FMC), for example. In this regard, the flight operations software includes a unique identifier within the software header to identify the particular LRU associated with the software, and the software is either manually or automatically loaded into the LRU); 
select, using a multi-position rotary switch, a target avionics system of the airplane(see fig.5 & see para.0041, which discusses a multi-position switch to choose between avionic switch position 542 and IFEC switch position 544…. avionic switch position 542 enable a link to aircraft avionics equipment 102, thus select target avionics, see fig.6, 605-611, see para.0033, which discusses upload flight operation software to one or more of the avionic equipment…the flight operations software include a unique identifier as tag with the software header to identify the particular LRU associated with the software and the software is either manually or automatically loaded into the LRU); and
load, using a wireless access point (WAP) of the IFEC system that is coupled to a wired legacy port t(see fig.1, loading at 100 couple 113, where 100 using wireless 103a and/or 119 to 113, see fig.2, which shows 113 including ARIN 429/717 wired legacy, see para.0016), the at least one avionics software onto a target avionics system (see para.0033, which discuses applications software is provided from an operator at a remote location via the second secure wireless network 119 to upload flight operations software (e.g., such as updates to existing flight operations software) to one or more of the avionics equipment 102 LRUs, such as the Flight Management Computer (FMC), for example. In this regard, the flight operations software includes a unique identifier within the software header to identify the particular LRU associated with the software, and the software is either manually or automatically loaded into the LRU, see para.0038 & see para.0040, which discusses upload of operational and busing data and loadable software).
Although Avila’506 discloses wherein the first storage segment is a secure storage segment configured to store the at least one avionics software(see fig.4, which shows secure memory 440, see para.0040, which shows 440 provides for localized storage of operational data via secure digital card 235, see para.0033, which discuses applications software is provided from an operator at a remote location via the second secure wireless network 119 to upload flight operations software (e.g., such as updates to existing flight operations software) to one or more of the avionics equipment 102 LRUs, such as the Flight Management Computer (FMC), for example. In this regard, the flight operations software includes a unique identifier within the software header to identify the particular LRU associated with the software, and the software is either manually or automatically loaded into the LRU), Avila’506 does not explicitly show the use of “a mass storage device comprising a plurality of storage segments” as required by present claimed invention.  However, including “a mass storage device comprising a plurality of storage segments” would have been obvious to one having ordinary skill in the art as evidenced by Mitchell’481.  
see fig.9, which shows storage devices including first storage memory 906 and second persistent storage 908, thus 906 and 916 as plurality of storage segments of storage devices, see para.0113, see para.0062, which discusses the application server 424 can transmit data to and receive data from the vehicle 120. For example, the application server 424 can provide software and/or firmware updates to components of the vehicle 120, such as cabin systems software, electronic flight bag (EFB), and avionics software. The application server 424, or a stand-alone application running on the application server 424, can also provide content, such as music, movies, games, and/or internet data such as cached web content for in-flight entertainment systems on an aircraft vehicle 120, see para.0119, program code…executed by a processor).
In view of the above, having the system of Avila’506 and then given the well-established teaching of Mitchell’481, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Avila’506 to include “a mass storage device comprising a plurality of storage segments” as taught by Mitchell’481, since Mitchell’481 stated in para.0005+ that such a modification would provide an improved technology for quickly and accurately monitoring health statuses of BPL 
As discussed above, although the combination of Avila’506 and Mitchell’481 discloses mass storage device comprising a first storage segment and a second storage segment (Mitchell’481, see fig.9, which shows storage devices including first storage memory 906 and second persistent storage 908), wherein first storage segment is a secure storage segment configured to store the at least one avionics software(Avila’506, see fig.4, which shows secure memory 440, see para.0040, which shows 440 provides for localized storage of operational data via secure digital card 235, see para.0033, which discuses applications software is provided from an operator at a remote location via the second secure wireless network 119 to upload flight operations software (e.g., such as updates to existing flight operations software) to one or more of the avionics equipment 102 LRUs, such as the Flight Management Computer (FMC), for example. In this regard, the flight operations software includes a unique identifier within the software header to identify the particular LRU associated with the software, and the software is either manually or automatically loaded into the LRU), the combination of Avila’506 and Mitchell’481 does not explicitly show the use of “a second storage segment is 
In the same field of endeavor, Watson’037 teaches the use of a second storage segment is configured to store media content (see para.0032, which discusses the data files of the multimedia content may be stored in a databased 30 associated the IFEC system 18, see para.0029, see para.0037).
In view of the above, having the combined system of Avila’506 and Mitchell’481 and then given the well-established teaching of Watson’037, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Avila’506 and Mitchell’481to include “a second storage segment is configured to store media content” as taught by Watson’037, since Watson’037 stated in para.0012+ that such a modification would provide an improved content loader device to the in-flight entertainment system across a fleet of aircraft as well for mobile device based content loader for the in-flight entertainment system.
Regarding claim 11, Avila’506 discloses wherein a functionality of the multi-position rotary switch(see fig.5, see para.0041, which shows and  discusses multi-position rotary switch to choose between avionics switch position 542 and IFEC switch 544, where Avionics switch position 542 (highest level of security), enables a link to aircraft avionics equipment 102 data, but does not allow the flight crew to access non-avionics equipment 104, such as the broadband SATCOM system. IFEC switch position 544 (lowest level of security), enables flight crew to access the IFEC for connection to broadband internet applications, and does not allow the flight crew to access avionics equipment 102) is based on a type of the airplane (see para.0019, which discusses Aircraft 101 includes multiple connectivity protocols for connecting components of avionics equipment 102 and non-avionic equipment 104. In some embodiments, components of non-avionics equipment 104 utilize a Wi-Fi communication network 105A-D to provide passengers within aircraft cabin 107 with broadband internet access. Passengers wirelessly connect their personal electronic devices (e.g., smartphones, tablets, laptop computers, for example) to the broadband internet through a broadband Ku/Ka band SATCOM antenna 109, thus it is based on a passenger type of airplane since it provides passengers within aircraft cabin 107 with broadband internet access).
Claim(s) 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avila et al (US 2019/0098506) in view of Mitchell et al (US 2020/0106481) .
Regarding claims 4 and 15, as discussed above, although the combination of Avila’506, Mitchell’481 and Watson’037 discloses the virtual private network encrypt all data traffic…using AES (Watson’037, see para.0052), the combination of Avila’506, Mitchell’481 and Watson’037 does not explicitly show the use of “the secure storage segment comprises an encrypted virtual disk that uses a variant of an advanced encryption standard (AES)” as required by present claimed invention.  However, including “the secure storage segment comprises an encrypted virtual disk that uses a variant of an advanced encryption standard (AES)” would have been obvious to one having ordinary skill in the art as evidenced by Leventhal’005.  
In the same field of endeavor, Leventhal’005 teaches the use of the secure storage segment comprises an encrypted virtual disk (see fig.1, which shows encrypted virtual disk 108) that uses a variant of an advanced encryption standard (AES) (see para.0049 & see para.0051, which discusses virtual disk 108 is encrypted using AES).
In view of the above, having the combined system of Avila’506, Mitchell’481 and Watson’03 and then given the well-established teaching of before the effective filling date of the claimed invention to modify the combined system of Avila’506, Mitchell’481 and Watson’03 to include “the secure storage segment comprises an encrypted virtual disk that uses a variant of an advanced encryption standard (AES)” as taught by Leventhal’005, since Leventhal’005 stated in para.0015+ that such a modification would provide an improved system for a secure and deduplicated write once read many virtual disk with a high performance write operation.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avila et al (US 2019/0098506) in view of Mitchell et al (US 2020/0106481) in view of Watson et al (US 2018/0027037) and further in view of Brinkley et al (US 2007/0027589).
Regarding claim 5, Avila’506 discloses wherein the wired legacy port comprises an ARINC 429 or 717 (615A) dataload port (see fig.1 & see para.0016, connectivity system 100 communicates with the avionics 102 onboard aircraft 101 through wired legacy communication interface 113, preferably via a secure protocol  data bus such as ARIN 429 or 717 dataload port) and wherein the wireless network converter is a wireless access point (WAP) of the IFEC system(see fig.1, which shows wireless access point (WAP) 103A  of the IFEC system 100).
see fig.1 & see para.0016, connectivity system 100 communicates with the avionics 102 onboard aircraft 101 through wired legacy communication interface 113, preferably via a secure protocol  data bus such as ARIN 429 or  717 dataload port), the combination of Avila’506, Mitchell’481 and Watson’037 does not explicitly show the use of “ARINC 615A” as required by present claimed invention.  However, including “ARINC 615A” would have been obvious to one having ordinary skill in the art as evidenced by Brinkley’589.  
In the same field of endeavor, Brinkley’589 teaches the use ARINC 615A (see fig.1-3, see para.0018-0019, which discusses ARINC 615A).
In view of the above, having the combined system of Avila’506, Mitchell’481 and Watson’03 and then given the well-established teaching of Brinkley’589, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Avila’506, Mitchell’481 and Watson’03 to include “ARINC 615A” as taught by Brinkley’589, since Brinkley’589 stated in para.0073+ that such a modification would provide an improved system that reduces or eliminates the need for manual intervention to operate switches to provide connectivity between .
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avila et al (US 2019/0098506) in view of Mitchell et al (US 2020/0106481) in view of Watson et al (US 2018/0027037) and further in view of Frayssignes et al (US 2013/0305238).
Regarding claim 6, Avila’506 discloses identifying, based on a maintenance log or an engineering order database, the at least one avionics software(para.0033, which discuses a unique identifier within the software header to identify the particular LRU associated with the software and the software is either manually or automatically loaded into the LR); and updating, subsequent to loading(para.0033, which discuses a unique identifier within the software header to identify the particular LRU associated with the software and the software is either manually or automatically loaded into the LR).
As discussed above, although the combination of Avila’506, Mitchell’481 and Watson’037 discloses the wired legacy port comprises an ARINC 429 or 717 see fig.1 & see para.0016, connectivity system 100 communicates with the avionics 102 onboard aircraft 101 through wired legacy communication interface 113, preferably via a secure protocol  data bus such as ARIN 429 or  717 dataload port), the combination of Avila’506, Mitchell’481 and Watson’037 does not explicitly show the use of “updating, subsequent to verification thereof, the maintenance log” as required by present claimed invention.  However, including “updating, subsequent to verification thereof, the maintenance log” would have been obvious to one having ordinary skill in the art as evidenced by Frayssignes’238.  
In the same field of endeavor, Frayssignes’238 teaches the use of identifying, based on a maintenance log or an engineering order database, the at least one avionics software(see para.0048, which discusses identify version number of the software application stored in the active memory zone/log, see para.0054); updating, subsequent to loading and verification thereof(see figure, 110-140), the maintenance log(see para.0027, which discuses when the new version is fully loaded in the standby zone and the integrity checks/verifies, the new version of the software application  stored in the active memory zone/log, see also para.0040,  see para.0030& see 0033, which discuses new version of the application software for an equipment is download…by a wire or wireless link to the on-board loader, see single figure 120-190).
before the effective filling date of the claimed invention to modify the combined system of Avila’506, Mitchell’481 and Watson’03 to include “Updating, subsequent to verification thereof, the maintenance log” as taught by Frayssignes’238, since Frayssignes’238 stated in para.0007+ that such a modification would provide an improved system that enable the operations to update the software on board an aircraft to be shortened and automated.
Regarding claim 7, as discussed above, although the combination of Avila’506, Mitchell’481 and Watson’037 discloses the wired legacy port comprises an ARINC 429 or 717 (615A) dataload port (see fig.1 & see para.0016, connectivity system 100 communicates with the avionics 102 onboard aircraft 101 through wired legacy communication interface 113, preferably via a secure protocol  data bus such as ARIN 429 or  717 dataload port), the combination of Avila’506, Mitchell’481 and Watson’037 does not explicitly show the use of “wherein the maintenance log comprises a software version of the at least one avionics software, a timestamp associated with the loading, or  one or more configuration details associated with a wireless access point (WAP) of the IFEC system” as required by present claimed invention.  However, including 
In the same field of endeavor, Frayssignes’238 teaches the use of wherein the maintenance log comprises a software version of the at least one avionics software, a timestamp associated with the loading, or (due to or language, only of them is being considered) one or more configuration details associated with a wireless access point (WAP) of the IFEC system. (see para.0048, which discusses identify version number of the software application stored in the active memory zone/log, see para.0054, see single figure, thus software version in the memory/log).
In view of the above, having the combined system of Avila’506, Mitchell’481 and Watson’03 and then given the well-established teaching of Frayssignes’238, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Avila’506, Mitchell’481 and Watson’03 to include “Updating, subsequent to verification thereof, the maintenance log” as taught by Frayssignes’238, since Frayssignes’238 stated in para.0007+ that such a .
Claim(s) 17, 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avila et al (US 2019/0098506) in view of Mitchell et al (US 2020/0106481) in view of Watson et al (US 2018/0027037) and further in view of Khuti et al (US 2020/0067789).
Regarding claim 17, Avila’506 discloses non-transitory computer-readable storage medium having instructions stored thereupon (for improving convergence of a soft bit-flipping decoder) in a non-volatile memory device (see para.0054-0055), comprising: 
instructions(see para.0054-0055) for retrieving, from the first storage segment, at least one avionics software(see para.0038, which discusses retrieving by downloading of airplane and maintenance data from avionics 102, see para.0040, which discusses retrieving by download operational and business data and loadable software, such as application software for business and/or flight operations loadable to personal device, thus retrieving avionics software, see fig.1, which shows flight crew connectivity 100 as IFEC including 104 and 102), wherein the first storage segment is a secure storage segment configured to store the at least one avionics software(see fig.4, which shows secure memory 440, see para.0040, which shows 440 provides for localized storage of operational data via secure digital card 235, see para.0033, which discuses applications software is provided from an operator at a remote location via the second secure wireless network 119 to upload flight operations software (e.g., such as updates to existing flight operations software) to one or more of the avionics equipment 102 LRUs, such as the Flight Management Computer (FMC), for example. In this regard, the flight operations software includes a unique identifier within the software header to identify the particular LRU associated with the software, and the software is either manually or automatically loaded into the LRU); and 
instructions(see para.0054-0055) for loading, using a wireless network converter coupled to a wired legacy port(see fig.1, loading at 100 couple 113, where 100 convert wireless 103a and/or 119 to 113, see fig.2, which shows 113 including ARIN 429/717 wired legacy, see para.0016), the at least one avionics software onto a target avionics system (see para.0033, which discuses applications software is provided from an operator at a remote location via the second secure wireless network 119 to upload flight operations software (e.g., such as updates to existing flight operations software) to one or more of the avionics equipment 102 LRUs, such as the Flight Management Computer (FMC), for example. In this regard, the flight operations software includes a unique identifier within the software header to identify the particular LRU associated with the software, and the software is either manually or automatically loaded into the LRU, see para.0038 & see para.0040, which discusses upload of operational and busing data and loadable software).
Although Avila’506 discloses wherein the first storage segment is a secure storage segment configured to store the at least one avionics software(see fig.4, which shows secure memory 440, see para.0040, which shows 440 provides for localized storage of operational data via secure digital card 235, see para.0033, which discuses applications software is provided from an operator at a remote location via the second secure wireless network 119 to upload flight operations software (e.g., such as updates to existing flight operations software) to one or more of the avionics equipment 102 LRUs, such as the Flight Management Computer (FMC), for example. In this regard, the flight operations software includes a unique identifier within the software header to identify the particular LRU associated with the software, and the software is either manually or automatically loaded into the LRU), Avila’506 does not explicitly show the use of “instructions for logically separating, in a mass storage device of an in-flight entertainment connectivity (IFEC) system, a first storage segment of the mass storage device from a second storage segment of the mass storage device” as required by present claimed invention.  However, including “instructions for 
In the same field of endeavor, Mitchell’481 teaches the use of instructions for logically separating, in a mass storage device of an in-flight entertainment connectivity (IFEC) system, a first storage segment of the mass storage device from a second storage segment of the mass storage device (see fig.9, which shows storage devices including first storage memory 906 and second persistent storage 908, see para.0117, instructions, executing by a processor,  for performing the processes and methods, see para.0113, see para.0062, which discusses the application server 424 can transmit data to and receive data from the vehicle 120. For example, the application server 424 can provide software and/or firmware updates to components of the vehicle 120, such as cabin systems software, electronic flight bag (EFB), and avionics software. The application server 424, or a stand-alone application running on the application server 424, can also provide content, such as music, movies, games, and/or internet data such as cached web content for in-flight entertainment systems on an aircraft vehicle 120).
before the effective filling date of the claimed invention to modify the system of Avila’506 to include “instructions for logically separating, in a mass storage device of an in-flight entertainment connectivity (IFEC) system, a first storage segment of the mass storage device from a second storage segment of the mass storage device” as taught by Mitchell’481, since Mitchell’481 stated in para.0005+ that such a modification would provide an improved technology for quickly and accurately monitoring health statuses of BPL links, BPL modems, and other electrical and network components at a multi-use power interface in order to enhance reliability for both electrical power and high speed digital communications in harsh operating environments.
As discussed above, although the combination of Avila’506 and Mitchell’481 discloses mass storage device comprising a first storage segment and a second storage segment (Mitchell’481, see fig.9, which shows storage devices including first storage memory 906 and second persistent storage 908), wherein first storage segment is a secure storage segment configured to store the at least one avionics software(Avila’506, see fig.4, which shows secure memory 440, see para.0040, which shows 440 provides for localized storage of operational data via secure digital card 235, see para.0033, which discuses applications software is provided from an operator at a remote location via the second secure wireless network 119 to upload flight operations software (e.g., such as updates to existing flight operations software) to one or more of the avionics equipment 102 LRUs, such as the Flight Management Computer (FMC), for example. In this regard, the flight operations software includes a unique identifier within the software header to identify the particular LRU associated with the software, and the software is either manually or automatically loaded into the LRU), the combination of Avila’506 and Mitchell’481 does not explicitly show the use of “the second storage segment is configured to store media content” as required by present claimed invention.  However, including “a second storage segment, and wherein the second storage segment is configured to store media content” would have been obvious to one having ordinary skill in the art as evidenced by Watson’037.  
In the same field of endeavor, Watson’037 teaches the use of a second storage segment (see fig.1, which shows storage 30), and wherein the second storage segment is configured to store media content (see para.0032, which discusses the data files of the multimedia content may be stored in a databased 30 associated the IFEC system 18, see para.0029, see para.0037).
In view of the above, having the combined system of Avila’506 and Mitchell’481 and then given the well-established teaching of Watson’037, it would before the effective filling date of the claimed invention to modify the combined system of Avila’506 and Mitchell’481to include “a second storage segment, and wherein the second storage segment is configured to store media content” as taught by Watson’037, since Watson’037 stated in para.0012+ that such a modification would provide an improved content loader device to the in-flight entertainment system across a fleet of aircraft as well for mobile device based content loader for the in-flight entertainment system.
As discussed above, although the combination of Avila’506, Mitchell’481 and Watson’037 discloses computer code instruction store/software store on one or more media for implementing various embodiments/methods (see para.0054-0055), the combination of Avila’506, Mitchell’481 and Watson’037 does not explicitly show the use of “for improving convergence of a soft bit-flipping decoder” as required by present claimed invention.  However, including “for improving convergence of a soft bit-flipping decoder” would have been obvious to one having ordinary skill in the art as evidenced by Khuti’789.  
In the same field of endeavor, Khuti’789 teaches the use of for improving convergence of a soft bit-flipping decoder (see claim 38).
before the effective filling date of the claimed invention to modify the combined system of Avila’506,  Mitchell’481 and Watson’037 to include “for improving convergence of a soft bit-flipping decoder” as taught by Khuti’789, since Khuti’789 stated in para.0008+ that such a modification would provide most readily available and/or highest throughput/cost effective cloud services provider to which to transmit data for further analysis or applications.
Regarding claim 20, Avila’506 discloses identifying, based on a maintenance log or an engineering order database, the at least one avionics software(para.0033, which discuses a unique identifier within the software header to identify the particular LRU associated with the software and the software is either manually or automatically loaded into the LR); and updating, subsequent to loading(para.0033, which discuses a unique identifier within the software header to identify the particular LRU associated with the software and the software is either manually or automatically loaded into the LR).
Regarding claim 23, Avila’506 discloses wherein the loading the at least one avionics software comprises the wireless network converter emulating a see fig.1 & see para.0016, connectivity system 100 with wireless 103a and 119 communicates with the avionics 102 onboard aircraft 101 through wired legacy communication interface 113, preferably via a secure protocol  data bus such as ARIN 429 or 717 dataload port, thus wireless network converter 100 with wireless 103 emulating ARIN 429 or 717 dataload capability).
Claim(s) 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avila et al (US 2019/0098506) in view of Mitchell et al (US 2020/0106481) in view of Watson et al (US 2018/0027037) in view of Khuti et al (US 2020/0067789) and further in view of Frayssignes et al (US 2013/0305238).

Regarding claim 18, Avila’506 discloses instructions for checking, based on a software database coupled to the IFEC system, a configuration of the at least one avionics software (para.0033, which discuses a unique identifier within the software header to identify the particular LRU associated with the software and the software is either manually or automatically loaded into the LR).
As discussed above, although the combination of Avila’506, Mitchell’481,  Watson’037 and Khuti’789 discloses the wired legacy port comprises an ARINC see fig.1 & see para.0016, connectivity system 100 communicates with the avionics 102 onboard aircraft 101 through wired legacy communication interface 113, preferably via a secure protocol  data bus such as ARIN 429 or  717 dataload port), the combination of Avila’506, Mitchell’481, Watson’037 and Khuti’789 does not explicitly show the use of “wherein the loading is based on a validity of the checking” as required by present claimed invention.  However, including “wherein the loading is based on a validity of the checking” would have been obvious to one having ordinary skill in the art as evidenced by Frayssignes’238.  
In the same field of endeavor, Frayssignes’238 teaches the use of wherein the loading is based on a validity of the checking (see para.0048, which discusses identify version number of the software application stored in the active memory zone/log, see para.0054, see para.0027, which discuses when the new version is fully loaded in the standby zone and the integrity checks/verifies, the new version of the software application  stored in the active memory zone/log, see also para.0040,  see para.0030& see 0033, which discuses new version of the application software for an equipment is download…by a wire or wireless link to the on-board loader, see single figure 120-190).
In view of the above, having the combined system of Avila’506, Mitchell’481,  Watson’037 and Khuti’789 and then given the well-established before the effective filling date of the claimed invention to modify the combined system of Avila’506, Mitchell’481,  Watson’037 and Khuti’789 to include “wherein the loading is based on a validity of the checking” as taught by Frayssignes’238, since Frayssignes’238 stated in para.0007+ that such a modification would provide an improved system that enable the operations to update the software on board an aircraft to be shortened and automated.
Regarding claim 21, as discussed above, although the combination of Avila’506, Mitchell’481, Watson’037 and Khuti’789 discloses the wired legacy port comprises an ARINC 429 or 717 (615A) dataload port (see fig.1 & see para.0016, connectivity system 100 communicates with the avionics 102 onboard aircraft 101 through wired legacy communication interface 113, preferably via a secure protocol  data bus such as ARIN 429 or  717 dataload port), the combination of Avila’506, Mitchell’481, Watson’037 and Khuti’789 does not explicitly show the use of “wherein the maintenance log comprises a software version of the at least one avionics software, a timestamp associated with the loading, or  one or more configuration details associated with a wireless access point (WAP) of the IFEC system” as required by present claimed invention.  However, including “wherein the maintenance log comprises a software version of the at least one avionics software, a timestamp associated with the loading, or one 
In the same field of endeavor, Frayssignes’238 teaches the use of wherein the maintenance log comprises a software version of the at least one avionics software, a timestamp associated with the loading, or (due to or language, only of them is being considered) one or more configuration details associated with a wireless access point (WAP) of the IFEC system. (see para.0048, which discusses identify version number of the software application stored in the active memory zone/log, see para.0054, see single figure, thus software version in the memory/log).
In view of the above, having the combined system of Avila’506, Mitchell’481, Watson’037 and Khuti’789 and then given the well-established teaching of Frayssignes’238, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avila et al (US 2019/0098506) in view of Mitchell et al (US 2020/0106481) in view of Watson et al (US 2018/0027037) in view of Khuti et al (US 2020/0067789) and further in view of Leventhal et al (US 2014/0157005).
Regarding claim 19 , as discussed above, although the combination of Avila’506, Mitchell’481, Watson’037 and Khuti’789 discloses the virtual private network encrypt all data traffic…using AES (Watson’037, see para.0052), the combination of Avila’506, Mitchell’481, Watson’037 and Khuti’789 does not explicitly show the use of “the secure storage segment comprises an encrypted virtual disk that uses a variant of an advanced encryption standard (AES)” as required by present claimed invention.  However, including “the secure storage segment comprises an encrypted virtual disk that uses a variant of an advanced encryption standard (AES)” would have been obvious to one having ordinary skill in the art as evidenced by Leventhal’005.  
In the same field of endeavor, Leventhal’005 teaches the use of the secure storage segment comprises an encrypted virtual disk (see fig.1, which shows encrypted virtual disk 108) that uses a variant of an advanced encryption standard (AES) (see para.0049 & see para.0051, which discusses virtual disk 108 is encrypted using AES).
before the effective filling date of the claimed invention to modify the combined system of Avila’506, Mitchell’481, Watson’037 and Khuti’789 to include “the secure storage segment comprises an encrypted virtual disk that uses a variant of an advanced encryption standard (AES)” as taught by Leventhal’005, since Leventhal’005 stated in para.0015+ that such a modification would provide an improved system for a secure and deduplicated write once read many virtual disk with a high performance write operation.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avila et al (US 2019/0098506) in view of Mitchell et al (US 2020/0106481) in view of Watson et al (US 2018/0027037) in view of Khuti et al (US 2020/0067789) and further in view of Brinkley et al (US 2007/0027589).
Regarding claim 22, Avila’506 discloses wherein the wired legacy port comprises an ARINC 429 or 717 (615A) dataload port (see fig.1 & see para.0016, connectivity system 100 communicates with the avionics 102 onboard aircraft 101 through wired legacy communication interface 113, preferably via a secure protocol  data bus such as ARIN 429 or 717 dataload port) and wherein the wireless network converter is a wireless access point (WAP) see fig.1, which shows wireless access point (WAP) 103A  of the IFEC system 100).
As discussed above, although the combination of Avila’506, Mitchell’481, Watson’037 and Khuti’789 discloses the wired legacy port comprises an ARINC 429 or 717 (615A) dataload port (see fig.1 & see para.0016, connectivity system 100 communicates with the avionics 102 onboard aircraft 101 through wired legacy communication interface 113, preferably via a secure protocol  data bus such as ARIN 429 or  717 dataload port), the combination of Avila’506, Mitchell’481, Watson’037 and Khuti’789 does not explicitly show the use of “ARINC 615A” as required by present claimed invention.  However, including “ARINC 615A” would have been obvious to one having ordinary skill in the art as evidenced by Brinkley’589.  
In the same field of endeavor, Brinkley’589 teaches the use ARINC 615A (see fig.1-3, see para.0018-0019, which discusses ARINC 615A).
In view of the above, having the combined system of Avila’506, Mitchell’481, Watson’037 and Khuti’789 and then given the well-established teaching of Brinkley’589, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Avila’506, Mitchell’481, Watson’037 and Khuti’789 to 
Conclusion
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 





/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474